LIST OF SUBSIDIARIES Exhibit 21.1 KBR, INC. Subsidiaries of Registrant as of December 31, 2008 STATE OR COUNTRY OF NAME OF COMPANY INCORPORATION BITC (US) LLC Delaware HBR NL Holdings, LLC Delaware KBR Group Holdings, LLC Delaware KBR Holdings, LLC Delaware Kellogg Brown & Root Holding B.V. The Netherlands Kellogg Brown & Root Holdings Limited United Kingdom, England & Wales Kellogg Brown & Root Holdings (U.K.) Limited United Kingdom, England & Wales Kellogg Brown & Root Limited United Kingdom, England & Wales Kellogg Brown & Root LLC Delaware Kellogg Brown & Root Netherlands B.V. The Netherlands Kellogg Brown & Root Services, Inc. Delaware
